NO. 07-12-0536-CV

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 16, 2013

                          ______________________________


                            IN RE RICKY MEALS, RELATOR

                          ______________________________


                        ORIGINAL PROCEEDING
ARISING OUT OF PROCEEDINGS BEFORE THE 64TH DISTRICT COURT OF HALE
  COUNTY; NO. B 17074-0701; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Relator, Ricky Meals, an inmate proceeding pro se and in forma pauperis, seeks

a writ of mandamus to compel Debra Smith, Official Court Reporter for the 64th District

Court of Hale County, Texas, to provide him with a copy of the reporter’s record of plea

proceedings in trial court cause number B 17074-0701. We dismiss this proceeding for

want of jurisdiction.


       This Court has the authority to issue writs of mandamus necessary to (1) enforce

our jurisdiction, (2) against a judge of a district or county court in our district, or (3)
against a district judge who is acting as a magistrate at a court of inquiry under chapter

52 of the Texas Code of Criminal Procedure. See TEX. GOV'T CODE ANN. ' 22.221(a)

and (b) (WEST 2004). Additionally, a writ of mandamus is an order directed personally

to the respondent. In re Roseland Oil & Gas, Inc., 68 S.W.3d 784, 786 (Tex.App.--

Eastland 2001, orig. proceeding). The named Respondent herein, Debra Smith, is the

Official Court Reporter for the 64th District Court of Hale County, not an official over

which this Court has authority. Consequently, this Court has no jurisdiction to consider

a request for mandamus relief against Ms. Smith.


       Accordingly, Relator's application for mandamus relief is dismissed for want of

jurisdiction.


                                                Patrick A. Pirtle
                                                    Justice




                                            2